DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarez et al. (US 20170358400).
In regards to claim 1, Alvarez ‘400 discloses 
A double hybridized ion capacitor comprising: 
a high surface area carbon-containing positive electrode ([0112]); and 
a high surface area carbon-containing negative electrode ([0112]), 
wherein the high surface area carbon of the positive electrode is identical to the high surface area carbon of the negative electrode ([0112] – graphene pellet).  

In regards to claim 9, Alvarez ‘400 discloses 
The double hybridized ion capacitor according to claim 1, wherein a mass ratio of the positive electrode to the negative electrode is between 1:1 to 1:6 ([0112]).  

In regards to claim 10, Alvarez ‘400 discloses 
The double hybridized ion capacitor according to claim 9, wherein the mass ratio of positive electrode to the negative electrode is 1:2 ([0112]).  

Claim(s) 1 & 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamachi et al. (US 2012/0092809).
In regards to claim 1, Tamachi ‘809 discloses 
A double hybridized ion capacitor comprising: 

a high surface area carbon-containing negative electrode (11 – fig. 3; [0092]), 
wherein the high surface area carbon of the positive electrode is identical to the high surface area carbon of the negative electrode ([0092]).  

In regards to claim 5, Tamachi ‘809 discloses
The double hybridized ion capacitor according to claim 1, further comprising an electrolyte ([0152]).  

In regards to claim 6, Tamachi ‘809 discloses
The double hybridized ion capacitor according to claim 5, wherein the electrolyte comprises a solvent and LiPF6 ([0156]).    

In regards to claim 7, Tamachi ‘809 discloses
The double hybridized ion capacitor according to claim 6, wherein a separate source of Li is not provided ([0092]).  

Claim(s) 1, 5-6 & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2001351688A hereafter referred to as Takada.
In regards to claim 1, Takada discloses 
A double hybridized ion capacitor comprising: 
a high surface area carbon-containing positive electrode (23 – fig. 1; [0027]); and 
a high surface area carbon-containing negative electrode (25 – fig. 1; [0027]), 


In regards to claim 5, Takada discloses 
The double hybridized ion capacitor according to claim 1, further comprising an electrolyte ([0028]).  

In regards to claim 6, Takada discloses 
The double hybridized ion capacitor according to claim 5, wherein the electrolyte comprises a solvent and LiPF6 ([0028]).    

In regards to claim 14, Takada discloses 
The double hybridized ion capacitor according to claim 1, wherein the positive electrode further comprises a lithium or sodium cathode, wherein the lithium or sodium cathode is selected from iron phosphate (LFP, NFP) cathode, nickel cobalt aluminum (NCA) cathode, a nickel manganese cobalt (NMC) cathode, lithium or sodium cobalt oxide (LCO, NCO) cathode, Prussian blue analogs (PBAs), sodium vanadium phosphate and its alloyed modifications, vanadium fluorophosphate (NaVPO4F) and its alloyed modifications, Na2FeP2O7, Na2MnP2O7, sodium vanadium oxide and its alloyed modifications, pure and doped sodium manganese oxide, sodium magnesium manganese oxide, layered oxides, Na2V2O5 and its alloyed modifications, iron-based mixed-polyanion compounds LixNa1-xFe3(PO4)2(P2O7) (x = 0-3), NaxMO2 where M is one or a combination of several transition metals, NASICON structures, NaNbFe(PO4)3, 2TiFe(PO4)3 and Na2TiCr(PO4)3, NaFe0.5Mn0.5PO4, NaVPO4F, Na3V2(PO4)2F3, and Na1.5VOPO4F0.5, Na2FeP2O7, Na0.67Ni40.3-XCuxMn0.7O2, layered sodium transition metal oxides (NaxTMO2), Na0.76Mno.5Ni0.3Fe0.1Mg0.1O2 , 03-type NaNi1/4Na1/6Mn2/12Ti4/12Sn1/12O2 oxide, and NaNi(1-x-y)MnxMgyTizO2, Na2MnFe(CN)6 ([0026]). 

Claim(s) 1, 5, & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN109427490A hereafter referred to as Wang.
In regards to claim 1, Wang discloses 
A double hybridized ion capacitor comprising: 
a high surface area carbon-containing positive electrode ([0031]); and 
a high surface area carbon-containing negative electrode ([0031]), 
wherein the high surface area carbon of the positive electrode is identical to the high surface area carbon of the negative electrode ([0031]).  

In regards to claim 5, Wang discloses 
The double hybridized ion capacitor according to claim 1, further comprising an electrolyte ([0031]).  

In regards to claim 9, Wang discloses 
The double hybridized ion capacitor according to claim 1, wherein a mass ratio of the positive electrode to the negative electrode is between 1:1 to 1:6 ([0031]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-3, 8, 11-13, & 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of CN108069426A hereafter referred to as Han.
In regards to claim 2,
Wang fails to explicitly disclose wherein the high surface area carbon is a sulfurized carbon.  

Han disclose a precursor of the high surface area carbon comprises gulfweed or enteromorpha (abstract and claim 2).

In re Leshin, 125 USPQ 416.

In regards to claim 2,
Wang fails to explicitly disclose wherein the negative electrode has a reversible capacity of 1186 mA h g-1.  

Han disclose a precursor of the high surface area carbon comprises gulfweed or enteromorpha (abstract and claim 2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use gulfweed as taught by Han as the precursor material of Wang thus obtaining wherein the negative electrode has a reversible capacity of 1186 mA h g-1 as such a combination is a mere substitution of a known precursor material for another known equivalent precursor material.  When the structure 

In regards to claim 8,
Wang fails to explicitly disclose wherein a precursor of the high surface area carbon comprises gulfweed.  

Han disclose a precursor of the high surface area carbon comprises gulfweed or enteromorpha (abstract and claim 2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use gulfweed as taught by Han as the precursor material of Wang as such a combination is a mere substitution of a known precursor material for another known equivalent precursor material.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 11,
Wang fails to explicitly disclose wherein a precursor of the high surface area carbon comprises gulfweed, wherein the double hybridized ion capacitor delivers 127 W h kg-1 at 332 W kg-1.  



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use gulfweed as taught by Han as the precursor material of Wang thus obtaining wherein the double hybridized ion capacitor delivers 127 W h kg-1 at 332 W kg-1 as such a combination is a mere substitution of a known precursor material for another known equivalent precursor material.  When the structure recited in the references is substantially identical to that of the claims, claimed properties are presumed to be inherent.
	
In regards to claim 12,
Wang fails to explicitly disclose wherein the double hybridized ion capacitor delivers 40 W h kg-1 at 33,573 W kg-1.  

Han disclose a precursor of the high surface area carbon comprises gulfweed or enteromorpha (abstract and claim 2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use gulfweed as taught by Han as the precursor material of Wang thus obtaining wherein the double hybridized ion capacitor delivers 40 W h kg-1 at 33,573 W kg-1 as such a combination is a mere substitution of a known precursor material for another known equivalent precursor material.  When the structure 

In regards to claim 13,
Wang fails to explicitly disclose wherein a precursor of the high surface area carbon comprises gulfweed, having 99% capacity retention ratio after 100,000 cycles at 0-3.5V.  

Han disclose a precursor of the high surface area carbon comprises gulfweed or enteromorpha (abstract and claim 2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use gulfweed as taught by Han as the precursor material of Wang thus obtaining wherein the double hybridized ion capacitor has 99% capacity retention ratio after 100,000 cycles at 0-3.5V as such a combination is a mere substitution of a known precursor material for another known equivalent precursor material.  When the structure recited in the references is substantially identical to that of the claims, claimed properties are presumed to be inherent.


In regards to claim 15,
Wang discloses a double hybridized ion capacitor comprising: 
a positive electrode ([0031]); and 
a negative electrode ([0031]), 


Han disclose a precursor of the high surface area carbon comprises gulfweed or enteromorpha (abstract and claim 2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use gulfweed as taught by Han as the precursor material of Wang as such a combination is a mere substitution of a known precursor material for another known equivalent precursor material.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 16,
The combination further discloses wherein the double hybridized ion capacitor delivers 127 W h kg-1 at 332 W kg-1 (see above rejection).  When the structure recited in the references is substantially identical to that of the claims, claimed properties are presumed to be inherent.
	
In regards to claim 17,
-1 at 33,573 W kg-1 (see above rejection).  When the structure recited in the references is substantially identical to that of the claims, claimed properties are presumed to be inherent.

In regards to claim 18,
The combination further discloses having 99% capacity retention ratio after 100,000 cycles at 0-3.5V (see above rejection).  When the structure recited in the references is substantially identical to that of the claims, claimed properties are presumed to be inherent.

In regards to claim 19 & 20,
Wang discloses a method for manufacturing a high surface area carbon, the method comprising: 
combining algae with potassium hydroxide (KOH) and drying the combined algae and KOH to form a precursor comprising algae ([0029]); and 
carbonizing the precursor at 900°C to form a high surface area carbon, wherein the sponge like carbon comprises macropores, micropores and mesopores (fig. 1; [0018] & [0029] – based on manufacturing process macropores, micropores and mesopores will be formed).  Wang fails to explicitly disclose the algae is gulfweed.  

Han disclose a precursor of the high surface area carbon comprises gulfweed or enteromorpha (abstract and claim 2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use gulfweed as taught by Han as the precursor material of Wang as such a combination is a mere substitution of a known precursor material for another known equivalent precursor material.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN103346025A – [0018]			CN104495837A – abstract
CN106744784A – [0025]			US 5,744,258 – C1:L63 to C2:L48
High–performance Activated Carbons Prepared by KOH Activation of Gulfweed for Supercapacitors - abstract
Nitrogen and sulfur co-doped porous carbon nanosheets derived from willow catkin for supercapacitors - Synthesis of PCNs & Synthesis of N, S co-doping PCNs
Sulfur-containing activated carbons with greatly reduced content of bottle neck pores for double-layer capacitors: a case study for pseudocapacitance detection – abstract 
Sulfurized activated carbon for high energy density supercapacitors – abstract

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848